DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.   
 
Claims 1, 2, 4, 8, 12, 14, 16, 17, 18, 19, 21, 23, 24 and 25 have been amended.  Claims 1-25 are still pending in the application.
 
Response to Arguments
Applicant's arguments filed March 30, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner finds the references of Hyndman and Ugur that teach highlight claim invention.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”).
As to claim 1, Waggoner discloses a split hierarchy graphics processor system in a cloud system, comprising: 
a master node at a server of the cloud system executing a virtual reality (VR) application responsive to input from a client device of a user received over a network to generate a plurality of primitives for a plurality of objects in a VR environment (Waggoner, see FIG. 3, col. 6, lines 40-46, “FIG. 3 illustrates an example of a computing environment in which a service 302 such as a content service provides virtual reality content via network 304 to a variety of client devices (306-1 through 306-5) in accordance with the techniques described herein. More particularly, the content may include virtual reality video-on-demand (VOD) content or broadcast content (e.g., 3D video of live events).”) responsive to input from a client device of a user received over a network to generate a plurality of primitives for a plurality of objects in a VR environment (Waggoner, see at least col. 10, lines 4-13 and col. 11, lines 3-6“, the client device sends a request to the system for virtual reality content (502). For example, the virtual reality content may be a 3D virtual reality game that enables the user to fly a plane and shoot at alien space ships. The system provides the client device with a manifest that the client device can use to acquire selected frames of the fragments (also referred to as a group of pictures or GOP) of the video content file(s) that include the virtual reality content (504)… for at least one position or perspective within the virtual reality environment, multiple views (e.g., corresponding to all of the faces of the three-dimensional cube or cylinder).”); 
a plurality of render nodes at the server (see FIG. 3) performing rendering based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment (Waggoner, see col. 2, lines 6-20, “To generate a 3D virtual reality environment, a virtual cube, cylinder, or other three-dimensional shape is typically used to display images of the virtual reality environment as they would be perceived by a user within the virtual reality environment. For a given user position or perspective within the virtual reality environment, there will often be 6 (or more) possible views corresponding to the faces of the three-dimensional shape, which can be rendered separately or simultaneously. More particularly, an image may be generated and displayed for each of the faces of a virtual cube, cylinder, or other three-dimensional shape that would be visible from the perspective of the user within the virtual reality environment at a given point in time), wherein each of the render nodes renders, encodes and streams a corresponding sequence of frames of a corresponding view to the client device (Waggoner, see col. 3, lines 58-67, Service 204 maintains files associated with the virtual reality titles available from service 204 that enable virtual reality content to be streamed to client devices using service 204. In this example, service 204 selects file(s) 206 that are relevant to the selected virtual reality title. File 206 is a video file that includes frames 208 that have been encoded by a video encoder that operates according to a video encoding standard such as H.264 or H.265. In another implementation, virtual reality content may be generated and encoded dynamically”).
an asset library storing input geometries for the plurality of objects used for building the VR environment, wherein the plurality of objects in the asset library are accessible by the master node and the plurality of render nodes (Waggoner, see FIG. 3, col. 5, lines 47-53 and col. 7, lines 38-41, “Content service 302 includes content delivery logic 310 which facilitates various aspects of content delivery to client devices 306. Content service 302 may conform to any of a wide variety of architectures such as, for example, a services platform deployed at one or more co-locations, each implemented with one or more servers 303…  content service 302 may also include a variety of information related to the content (e.g., manifests or other metadata) in data store 312 to which service 302 provides access”).  
Waggoner does not teach “the plurality of views corresponding to a grid map of the VR environment”.  However, Szafranski teaches:
the plurality of views corresponding to a grid map of the VR environment (Szafranski, see FIG. 4 and at least par. [0052], “Environment space 440 can be a 3-dimensional spatial grid, to which data in the environment can be assigned a position. Multi-user VR environment 400) may further comprise a plurality of users, such as user-1 410 and user-2 420. User-1 410 and user-2 420 may be associated with first field of view 410A and second field of view 420B respectively. Each field of view may be indicative of what a particular user in multi-user VR environment 400 is seeing at a given point in time, as provided by a display of a VR device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner, a split hierarchy graphics processor system in a cloud system, comprising: “the plurality of views corresponding to a grid map of the VR environment”, as suggested by Szafranski, in order to “provide a method for secure authentication in virtual reality. The method may comprise launching a virtual reality environment provided by a virtual reality application executing on a virtual reality device. The virtual reality application may comprise a user identifier for the user of the VR device, which can be established during a registration”, (Szafranski, see par. [0005]).
Waggoner and Szafranski does not disclose “a plurality of render nodes at the server performing rendering in parallel based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment”, However, Hyndman discloses:
a plurality of render nodes at the server performing rendering in parallel based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment (Hyndman, see at least par. [0049], “Each client will perform this process in parallel, so that each client obtains its own version of the content associated with URL 1 from web server 19 and uses the state information to synchronize its view of the web page with the other users' views of the web page. Since each client is obtaining the content directly from the web server, the virtual environment server is not required to obtain the content or pass the content to each of the users. This reduces the bandwidth requirements of the virtual environment server to make it easier for the virtual environment server to include dynamic content in the virtual environment”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner and Szafranski, a split hierarchy graphics processor system in a cloud system, comprising:  “a plurality of render nodes at the server performing rendering in parallel based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment, as suggested by Hyndman, in order to “allow for many participants to interact with each other and with constructs in the environment via remotely-located clients. One context in which a virtual environment may be used is in connection with gaming, although other uses for virtual environments are also being developed”, (Hyndman, see par. [0005]).
Waggoner and Szafranski and further in view of Hyndman does not disclose “the plurality of views corresponding to a grid map of the VR environment, wherein each of the render nodes renders, encodes and streams a corresponding sequence of frames of a corresponding view to the client device, the corresponding view is selected for presentation of the VR environment based on a detected point-of-view requested by the client device”.  However, Ugur discloses:
the plurality of views corresponding to a grid map of the VR environment, wherein each of the render nodes renders, encodes and streams a corresponding sequence of frames of a corresponding view to the client device, the corresponding view is selected for presentation of the VR environment based on a detected point-of-view requested by the client device (Ugur, see at least par. [0261], “FIG. 5 shows an example of a system for free-viewpoint streaming. Multiview video data are encoded, stored at a server, and provided for the consumption of client devices, which allow users to select interactively which view or views are rendered. Each client requests one or more views from the server depending on the rendering capabilities of its display. For example, one set of clients uses conventional 2D displays, a second set of clients is equipped with stereoscopic displays, while a third set of users can display more than two views at a time on a multiview autostereoscopic display. In order to save transmission bandwidth, the transmitted multiview bitstream is thinned in a manner that it just includes only the requested views and the views required for decoding the requested views. When a user changes viewpoints, the transmitted bitstream is adapted correspondingly”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner and Szafranski and further in view of Hyndman, a split hierarchy graphics processor system in a cloud system, comprising:  “a plurality of render nodes at the server performing rendering in parallel based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment, the plurality of views corresponding to a grid map of the VR environment, wherein each of the render nodes renders, encodes and streams a corresponding sequence of frames of a corresponding view to the client device, the corresponding view is selected for presentation of the VR environment based on a detected point-of-view requested by the client device”, as suggested Ugur, in order to “performing low-latency viewpoint switching when views are obtained using DASH, but at the same time keep the bitrate of the transmitted video as low as possible and the decoding complexity, in terms of computational and memory requirements, as low as possible”).
As to claims 12 and 19, are rejected for the same rationale of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claim 1 above, further in view of Low et al. (US 2018/0034583 A1, hereinafter “Low”) and further in view of Nunnink et al. (US 2016/0188936 A1, hereinafter “Nunnink”).
As to claim 2. Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein frames in the corresponding sequence of frames that is streamed are each associated with an identifier and configured to be decoded and assembled as a 3D view of the VR environment based on one or more sequences of frames and the detected point-of-view into the VR environment”.  However, Low teaches wherein frames in the corresponding sequence of frames that is streamed are each associated with an identifier (Low, see at least par. [0033], “each data packet 108 may be stamped with a frame identifier, e.g., a frame number, indicating to which frame in the sequence that the data packet belongs, as well as a sequence identifier, e.g., a sequence number, indicating wherein in the sequence within each frame (and/or across frames) the data packet belongs.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein frames in the corresponding sequence of frames that are streamed are each associated with an identifier and configured to be decoded and assembled as a 3D view of the VR environment based on one or more sequences of frames and the detected point-of-view into the VR environment”, suggested by Low, in order “perform the above-described decoding and reconstructing method.” (Low, see par. [0016]).
Waggoner in view of Szafranski, in view of Hyndman, further in view of Ugur and further in view of Low does not teach “configured to be decoded and assembled as a 3D view of the VR environment based on one or more sequences of frames and a point-of-view into the VR environment”.  However, Nunnink teaches:
configured to be decoded and assembled as a 3D view of the VR environment based on one or more sequences of frames and the detected point-of-view into the VR environment (Nunnink, see par. [0094]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, in view of Hyndman, further in view of Ugur and further in view of Low, a split hierarchy graphics processor system in a cloud system, comprising: “configured to be decoded and assembled as a 3D view of the VR environment based on one or more sequences of frames and a point-of-view into the VR environment”, as suggested by Nunnink, in order to “provide the desired resolution for appropriately imaging the scene along the widthwise direction”, (Nunnink, see par. [0005]).

Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claims 1, 12 and 19 above, and further in view of Bailey et al. (US 20060059024 A1, hereinafter “Bailey”).
As to claim 3.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the master node is configured to broadcast the plurality of primitives simultaneously to each of the plurality of render nodes”.  However, Bailey teaches wherein the master node is configured to broadcast the plurality of primitives simultaneously to each of the plurality of render nodes (Bailey, see at least par. [0051], “the simultaneous broadcast of communications sessions to multiple communications channels, and multiple communications devices per channel”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the master node is configured to broadcast the plurality of primitives simultaneously to each of the plurality of render nodes”, as suggested by Bailey, in order to “allow for the ability to associate a travel related object with more than a limited set of travel related events or other travel related objects, especially where the data pertinent to such events or other objects requires data feeds from external systems”, (Bailey, see par. [0018]).
As to claims 13 and 20, is rejected for the same rationale of claim 3.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claim 1 above and further in view of Yan et al. (US 2019/0011566 A1, hereinafter “Yan”).
As to claim 4.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the grid map comprises a cube map including six sides corresponding to the plurality of views”.  However, Sakata teaches wherein the grid map includes a cube map including six sides corresponding to the plurality of views (Yan, see at least par. [0129], “each grid cube of each map grid of each map block in the preset three-dimensional grid map further includes the center coordinates of the grid cube in the world coordinate system, that is, the geometric center coordinates of the grid cube in the world coordinate system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the grid map comprises a cube map including six sides corresponding to the plurality of views”, as suggested by obtain spliced laser point cloud data, generating a three-dimensional map based on the spliced laser point cloud data, and presenting the three-dimensional map; in response to receiving a dynamic laser point labeling operation of a user on the three-dimensional map, acquiring a dynamic laser point labeled by the user, and deleting the acquired dynamic laser point from the spliced laser point cloud data to obtain static laser point cloud data”, (Yan, see par. [0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claim 1 above, and further in view of Sakata et al. (US 2007/0024594 A1, hereinafter “Sakata”).
As to claim 5. Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein each render node is dedicated to rendering a corresponding view of the grid map in a one-to-one relationship”.  However, Sakata teaches wherein each render node is dedicated to rendering a corresponding view of the grid map in a one-to-one relationship (Sakata, see par. [0621], “the grids defined by parameters within predetermined ranges of years is displayed in the map window 321, the user can easily select and listen to a content released in his desired year, for example, by selecting a corresponding grid in the map with a touch pen or his finger”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, wherein the grid map comprises a cube map including six sides corresponding to the plurality of views”, as suggested by Sakata, in order to “provide[d] a content selection view in which the user can intuitively select one of a variety of contents on which information is not well known to the user. Also, there is provided a content selection view intuitively comprehensible to the user. Thus, with the embodiments of the present invention, the user can intuitively select a content suiting his purpose or taste. Further, the present invention permits to widely popularize contents.”, (Sakata, see par. [0157]).

Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claims 1, 12 and 19 above, and further in view Anastasi et al. (US 2017/0104819 A1, hereinafter “Anastasi”).
As to claim 6. Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the master node includes a physics simulation modeler for applying a simulation of natural or defined laws of physics to the plurality of objects”.  However, Anastasi teaches wherein the master node includes a physics simulation modeler for applying a simulation of natural or defined laws of physics to the plurality of objects (Anastasi, see par. [0071], “An alternative is to introduce a server-side delay of N frames, such that physics simulation on the client 203 always runs N frames behind the physics simulation on the server 202, 204. This means that the state s.sub.T on the client can be determined on the server at s.sub.(T+N); however, depending upon the delay used, it may be perceptible by a user (e.g. 150 ms is perceptible by some users)”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the master node includes a physics simulation modeler for applying a simulation of natural or defined laws of physics to the plurality of objects”, as suggested by Anastasi, in order to “provide a basic understanding to the reader. This summary is not intended to identify key features or essential features of the claimed subject matter nor is it intended to be used to limit the scope of the claimed subject matter. Its sole purpose is to present a selection of concepts disclosed herein in a simplified form as a prelude to the more detailed description that is presented later.”, (Anastasi, see par. [0002]).
As to claims 15 and 22, are rejected for the same rationale of claim 6.

Claims 7, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claims 1, 12 and 19 above, and further in view Mei et al. (US 2014/0210819 A1, hereinafter “Mei”).
As to claim 7.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein each render node is configured to perform rasterization, fragment shading, output merging, and frame buffering”.  However Mei teaches wherein each render node is configured to perform rasterization, fragment shading, output merging, and frame buffering (Mei, see at least par. [0135], “The combination of clipping unit 48 and rasterizer 50, in FIG. 2, may function substantially similarly to rasterizer stage 30 in FIG. 1. Fragment shader 52 and post-processor 54 in FIG. 2 may function substantially similarly to pixel shader stage 32 and output merge stage 34 in FIG. 1, respectively.  Post-processor 54 may output the final pixel values to a frame buffer and the display processor may retrieve the pixel values from the frame buffer and cause a display to illuminate according to the pixel values to display the image”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein each render node is configured to perform rasterization, fragment shading, output merging, and frame buffering”, as suggested by Mei in order to “provide for an output scheme of the domain coordinates to maximize the efficiency of the reuse buffer”, (Mei, see par. [0159]).
As to claims 16 and 23, are rejected for the same rationale of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US  as applied to claim 1 above, and further in view of Ho et al. (US 2013/0070051 A1, hereinafter “Ho”).
As to claim 8, Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the client device includes one or more decoders configured for decoding and buffering encoded frames streamed from the plurality of render nodes, and wherein the client device is configured for generating the detected point-of-view at the location in the VR environment based on one or more decoded sequences of encoded frames of views into the VR environment”.  However, Ho teaches wherein the client device includes one or more decoders configured for decoding and buffering encoded frames streamed from the plurality of render nodes, and wherein the client device is configured for generating the detected point-of-view at the location in the VR environment based on one or more decoded sequences of encoded frames of views into the VR environment (Ho, see par. [0048], “the decoding unit 124 may only decode the needed video stream without decoding all of the video streams included in the same file container. For example, the decoding unit 124 receives the switch control signal SC indicating which one of the video data inputs is desired, and only decodes the encoded video stream of a desired video data input indicated by the switch control signal SC, where the control signal SC may be generated in response to a user input. Therefore, the decoding unit 124 may only decode the encoded video stream of the video data input 802 and sequentially store the desired video frames (e.g., some or all of the video frames F.sub.1.sub.--.sub.1-F.sub.1.sub.--.sub.N) to the frame buffer 126 when the user desires to view the 2D display, and may only decode the encoded video stream of the video data input 804 and sequentially store the desired video frames (e.g., some or all of the video frames F.sub.2.sub.--.sub.1-F.sub.2.sub.--.sub.N) to the frame buffer 126 when the user desires to view the 3D anaglyph display”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the client device includes one or more decoders configured for decoding and buffering encoded frames streamed from the plurality of render nodes, and wherein the client device is configured for generating the detected point-of-view at the location in the VR environment based on one or more decoded sequences of encoded frames of views into the VR environment”, as suggested Ho, in order “produce a depth effect. When the user wears the anaglyph glasses to view each anaglyph image, the left eye would view one filtered colored image, and the right eye would view the other filtered colored image that is slightly different from the filtered colored image viewed by the left eye.”, (Ho, see par. [0004]).

Claims 9, 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claims 1, 12 and 19 above, and further in view of Ford et al. (US 2012/0307096 A1, hereinafter “Ford”).
As to claim 9.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein each of the render nodes is configured to attach timestamps or frame numbers to frames of corresponding sequence of frames for synchronization of frames from different sequences of frames at the client device”.  However, Ford teaches wherein each of the render nodes is configured to attach timestamps or frame numbers to frames of the corresponding sequence of frames for synchronization of frames from different sequences of frames at the client device (Ford, see par. [0040], “the metadata for frame n may be attached to the currently "ready-to-go" frame. In general, the face data dictionary includes a timestamp which coincides with the timestamp of the original frame in which the faces were found. That original frame, however, may have already moved along the pipeline and may have already been consumed by the client. At that point it is too late to attach the metadata to that frame. As a consequence, the face data attached to frame n can contain information about faces detected in frame n-1 or n-2. The timestamp is the "glue" that holds this process together. For instance, if the data is being written to a movie file, it doesn't generally matter that the face data arrived late as it's all going to a file as metadata. When played back later, the face data will line up with the correct frames because the timestamps match”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein each of the render nodes is configured to attach timestamps or frame numbers to frames of corresponding sequence of frames for synchronization of frames from different sequences of frames at the client device”, as suggested by Ford, in order to “determine input parameters for various image processing routines in a more pleasing and intuitive way.”, (Ford, see par. [0007]).
As to claims 18 and 25, is rejected for the same rationale of claim 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied claim 1 above, and further in view of REID et al. (US 2012/0191476 A1, hereinafter “REID”).
As to claim 10.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein each of the render nodes streams the corresponding sequence of frames of the corresponding view to the client device in a UDP broadcast”.  However, REID teaches wherein each of the render nodes streams the corresponding sequence of frames of a corresponding view to the client device in a UDP broadcast (REID, see at least par. [0323], “The frame event stream is then sent to an asset management module 2312, which saves the frames to the database 2314 and forwards them out the WiFi channel to the TCP/IP module 2306 of the Linux Kernel 2302. According to some embodiments of the present invention, the frame event stream 2303 is sent over the WiFi connection via an encrypted UDP broadcast, so that it may be received by a wide range of clients (e.g. an iPhone may be configured to receive the UDP broadcast).”).  
Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising:  “wherein each of the render nodes streams the corresponding sequence of frames of a corresponding view to the client device in a UDP broadcast”, as suggested by REID, in order to “collection, organization, and display of information gathered from multiple different kinds of devices used in emergency medical services.”, (REID, see par. [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied claim 1 above, and further in view of Dwivedula et al. (US 2012/0154527 A1, hereinafter “Dwivedula”).
As to claim 11.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein each of the render nodes generates the corresponding sequence of frames of the corresponding view in full resolution”.  Dwivedula teaches wherein each of the render nodes generates the corresponding sequence of frames of the corresponding view in full resolution (Dwivedula, see at least par. [0041], “The left view video 302a may be scaled by the video scaler 160 in the 3D video rendering device 102 to generate a third left view video such as the left view video 303a, which may comprise the full resolution of 1280.times.720 pixels. The right view video 302b may be scaled by the video scaler 160 to generate a third right view video such as the right view video 303b, which may comprise the full resolution of 1280.times.720 pixels.  The processor 130 of the 3D video rendering device 102 may then generate a sequence of video frames, where the sequence of video frames may comprise frames corresponding to the left view video 303a and frames corresponding to the right view video 303b”).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski , the method for performing graphics processing using a split hierarchy graphics processor system of a cloud system, comprising: “wherein each of the render nodes generates the corresponding sequence of frames of the corresponding view in full resolution”, as suggested by Dwivedula, in order to “significant improvements over conventional analog video systems in processing and transmitting video sequences with increased bandwidth efficiency.” (Dwivedula, see par. [0004]).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied to claims 12 and 19 above, further in view of Yan et al. (US 2019/0011566 A1, hereinafter “Yan”) and further in view of Sakata et al. (US 2007/0024594 A1, hereinafter “Sakata”).
	As to claim 14.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the grid map includes a cube map including six sides corresponding to the plurality of views”.  However, Sakata teaches wherein the grid map includes a cube map including six sides corresponding to the plurality of views (Yan, see at least par. [0129], “each grid cube of each map grid of each map block in the preset three-dimensional grid map further includes the center coordinates of the grid cube in the world coordinate system, that is, the geometric center coordinates of the grid cube in the world coordinate system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the grid map includes a cube map includes six sides corresponding to the plurality of views”, as suggested by Yan, in order to “obtain spliced laser point cloud data, generating a three-dimensional map based on the spliced laser point cloud data, and presenting the three-dimensional map; in response to receiving a dynamic laser point labeling operation of a user on the three-dimensional map, acquiring a dynamic laser point labeled by the user, and deleting the acquired dynamic laser point from the spliced laser point cloud data to obtain static laser point cloud data”, (Yan, see par. [0021]).
Waggoner in view of Szafranski, further in view of Hyndman, further in view of Ugur and further in view of Yan does not teach “and each render node is dedicated to rendering a corresponding view of the grid map in a one-to-one relationship”.  However, Sakata teaches wherein each render node is dedicated to rendering a corresponding view of the grid map in a one-to-one relationship (Sakata, see par. [0621], “the grids defined by parameters within predetermined ranges of years is displayed in the map window 321, the user can easily select and listen to a content released in his desired year, for example, by selecting a corresponding grid in the map with a touch pen or his finger”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman, further in view of Ugur and further in view of Yan, the split hierarchy graphics processor system in a cloud system, comprising: “wherein the grid map comprises a cube map including six sides corresponding to the plurality of views”, as suggested by Sakata, in order to “provide[d] a content selection view in which the user can intuitively select one of a variety of contents on which information is not well known to the user. Also, there is provided a content selection view intuitively comprehensible to the user. Thus, with the embodiments of the present invention, the user can intuitively select a content suiting his purpose or taste. Further, the present invention permits to widely popularize contents.”, (Sakata, see par. [0157]).
As to claim 21, is rejected for the same rationale of claim 14.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Waggoner et al. (US 10412412 B1, hereinafter “Waggoner”) in view Szafranski et al. (US 20200228524 A1, hereinafter “Szafranski”), further in view of Hyndman (US 20090241037 A1) and further in view of Ugur et al. (US 20180007395 A1, hereinafter “Ugur”) as applied claims 12 and 19 above, and further in view of Waggoner et al. (US 10410376 B1, hereinafter “Waggoner”).
As to claim 17.  Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur further teaches generate the detected point-of-view at the location based on one or more decoded sequences of encoded frames of views into the VR environment (Waggoner, see at least col. 8, lines. 4-11, “encoded image frame 125 should be mapped onto a projection implementing the VR environment. For example, if VR device 115 can implement a cylindrical projection by "wrapping" encoded image frame 125 similar to a cylinder, resulting in encoded image frame 125 capable of providing a full 360-degree view of the VR environment.”).  
Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur does not teach “wherein the client device is configured to: decode each of the plurality of sequences of encoded frames; and store decoded sequences of encoded frames in a plurality of buffers for display when called”.  However, Wells teaches:  
wherein the client device is configured to: 
decode each of the plurality of sequences of encoded frames; and store decoded sequences of encoded frames in a plurality of buffers for display when called (Wells, see at least par. [0036], “The encoder pre-processor 204 spatially analyzes the image frames of an input video image sequence 202 stored in memory. If the frame is an I-frame, then the video encoder 208 encodes the frame with no reference to any past or future frames. The video encoder 208 also decodes the encoded frames and stores reconstructed pictures in the reconstructed image buffer 212”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Waggoner in view of Szafranski, further in view of Hyndman and further in view of Ugur, the method for performing graphics processing using a split hierarchy graphics processor system of a cloud system, comprising:  “wherein the client device is configured to: decode each of the plurality of sequences of encoded frames; and store decoded sequences of encoded frames in a plurality of buffers for display when called”, as suggested by Wells, in order to “provides a method and system for providing a reduction of artifacts in a video sequence of image frames. The method and system include classifying scenes in the sequence of image frames, analyzing the content of the image frames, and performing spatial and temporal filtering on the image frames. The method and system further include applying a set of rules to results of the classification and the content analysis to adapt characteristics of the temporal filtering for the scene”, (Wells, see par [0021]).
	As to claim 24, is rejected for the same rationale of claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612